DETAILED ACTION
Claims 1, 2, 4-10 and 15-21 are under current consideration.
The elected species are HPV serotypes 16 and 18 for bivalent VLPs; the spacer arm is NH2-PEG-NH2/NHS; the carrier protein is CRM197; and, the adjuvant is aluminum salt. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
Claim Rejections - 35 USC § 103-MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Schellenbacher et al. (Journal of Virology, 2009-cited by the IDS), Chackerian (PGPUB 20120308592-cited by the IDS), Nakar (PGPUB 20130331548-cited by the IDS) and Lu (PGPUB20180169262-see attached form 892).
The claims are directed to (in part): an immunogenic composition comprising multivalent VLPs obtained or derived from L1 and L2 proteins of HPV, conjugated with a heterobifunctional, homobifunctional, or multifunctional spacer arm to a carrier protein, wherein the spacer arm comprises a hydrazide or modified hydrazide and/or PEG; see claim 1 (as currently amended). 
Chackerian describes CERVARIX which contains HPV16 and HPV18 L1-VLPs as a successful vaccine; see para. 8, instant claims 1, 2, 9, 10 and 16-18 (in part) as 
Schellenbacher describes chimeric L1-L2 VLPs combined with an adjuvant; see whole document, including title, abstract and Figure 1, p. 10087, and instant claims 1, 9, 15-20 (in part). 
Chackerian and/or Schellenbacher do not explicitly express a composition wherein the VLP is conjugated with a spacer arm (NH2-PEG-NH2/NHS) and a carrier protein (CRM197); see all claims and elected species.
Nakar describes HPV compositions; see whole document, including title. The inventor describes further including a carrier protein, including a tetanus toxoid, a diphtheria toxoid, a cross-reactive mutant of diphtheria toxoid, CRM197, etc. in order to enhance stimulation of a protective immune response; see para. 216-219. See para. 217 which describes the physical attachment of a carrier protein via chemical conjugation and see para. 132 which describes both homo- and heterobifunctional crosslinkers.
Lu is cited for teaching various crosslinkers, including PEG diamine; see para. 63. The inventor indicates that PEG diamine (NH2-PEG-NH2) is a noncleavable linker.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and prepare known HPV VLPs of the prior art 
It would have been obvious for one of ordinary skill in the art at the time of the invention to conjugate a carrier protein to a VLP, using known and characterized crosslinkers, including a NH2-PEG-NH2. One would have been motivated to use a NH2-PEG-NH2 because the linker has been functionally characterized as being noncleavable. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use an adjuvant, including aluminum salts, in the composition. One would have been motivated to do so for the gain of potentiating an immune response.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; e.g. preparation of VLPs, use of known crosslinkers, use of known carrier proteins, use of known adjuvants, etc.
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Note that claim 16 is directed to a functional limitation. Because the prior art meets the structural limitations, the functional limitation must also be met.
The claims are not free of the prior art.
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. The claims have been amended to incorporate the limitation that the .
Applicant contends that Schellenbacher state that L2 is not sufficiently immunogenic and that L2 vaccines produce a low titer response. Applicant argues that Schellenbacher is silent to multivalent vaccines or a vaccine that contains VLPs conjugated to protein.
In response, the author further indicates that using an adjuvant with the disclosed VLP induces potential broad-spectrum HPV vaccines; see abstract. Nakar was cited for teaching the use of CRM197 in order to enhance stimulation of a protective immune response. 
Applicant contends that Chackerian teaches a vaccine comprising L1 protein and not HPV L2. Applicant contends that the disclosed vaccine comprises a single antigen protein. Applicant contends that the vaccine is not multivalent and does not contain VLPs conjugated to protein.
In response, Chackerian describes VLPs comprising two antigens, L1 from HPV16 and L1 from HPV18. Nakar was cited for teaching the protein CRM197 as well as protein conjugation via chemical conjugation.
Applicant argues that Nakar does not teach conjugating protein with VLPs. Applicant argues that the disclosed HPV conjugation with a protein does not lead one of ordinary skill in the art to the same direction of the claimed invention.
In response, the argument is not clear. Protein conjugation is widely known and commonly used. VLPs comprise protein to which may be conjugated to a protein.

In response, crosslinkers are widely known and commonly used to conjugate a protein to another protein. Nakar also describes using such crosslinkers.
Applicant submits that the combination of L1 and L2 antigens provide broad protection against many HPV serotypes and this was a surprising discovery. Applicant claims that the composition is not disclosed by the prior art.
In response, the combined prior art teaches a VLP comprising L1 antigens from both HPV16 and HPV18, L2 antigens and a conjugated CRM197. The same composition would be expected to provide the same functional results.
The Remarks on p. 7 are somewhat unclear. Applicant contends that there are many technical issues to consider when combining multiple antigens in a single vaccine and such issues were not addressed in the combination.
The Office maintains that the preparation of VLPs are widely known and commonly used in the art as evidenced by the prior art combination. For example, see Figure 1 of Schellenbacher reference which discloses the chimeric L1-L2 fusion protein wherein the HPV16 L2 may be attached to various different protein sequences of L1 in the preparation of VLP. Also see p. 10086, col. 1 providing the method in which the VLPs were prepared. It is not clear to what technical difficulties Applicant is referring.
The arguments are not persuasive.
Conclusion
No claims are allowed at this time.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648